DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/2022 has been entered.
 Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/3/2021 and 1/31/2022 are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 7, 8, 12, 14, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Grossmann et al (US 20190223140 A1, hereinafter Grossmann).

Consider claims 1, 8, and 15, Grossmann discloses a method of reporting positioning information by a user equipment (UE) in a wireless communication system, an apparatus for acquiring positioning information in a wireless communication system, the apparatus comprising at least one processor and at least one memory, and a user equipment (UE) for acquiring positioning information in a wireless communication system, the UE comprising at least one transceiver, at least one processor, and at least one memory (Fig. 1 shows UE1 and UE2 in communication with eNB2, inherently disclosing at least one transceiver, at least one processor, and at least one memory), the method comprising: 
receiving first information related to a plurality of positioning reference signal (PRS) resource sets, wherein each of the plurality of PRS resource sets includes PRS resources (In addition to the beam cones shown in FIG. 5, the base station BS may send other beam cones to other spatial regions of interest in the cell i to localize UE in such regions. The base station BS performs a beamforming on multiple PRS sequences, and each PRS sequence is associated with an identifier, also referred to in the following as PRS sequence identifier, like a unique virtual cell identifier (VCID), paragraph 30); 
obtaining positioning information based on the first information (The UE having the receive antenna 118 receives the signals PRS.sub.i1, and PRS.sub.i3 via the different beam cones 116.sub.1 and 116.sub.3 and performs the TOA/TDOA estimation of the multi-path components for each detected beam cone, more specifically for each PRS sequence carried by the respective beam cone, paragraph 30);  and
reporting the positioning information (The UE may derive from the beam cone the ID/VCID number of the PRS sequence. In accordance with one example, the estimated TOAs of the detected path components together with the associated ID/VCID number, i.e., the pairs of TOA/TDOA and ID/VCID number are returned to the base station BS serving the UE and/or to the location server 110 to perform the positioning algorithm, paragraph 32), 
wherein the positioning information includes (i) a positioning measurement result, and (ii) resource information which is used for obtaining the positioning measurement result (the pairs of TOA/TDOA and ID/VCID number are returned to the base station BS serving the UE and/or to the location server 110 to perform the positioning algorithm, paragraph 32),  
wherein the resource information includes a first identifier (ID) related to a single transmission and reception point (TRP) and a second ID for a PRS resource set including a plurality of PRS resources (each PRS sequence is associated with an identifier, also referred to in the following as PRS sequence identifier, like a unique virtual cell identifier (VCID)... Further, in accordance with examples, also a physical cell ID may be associated with the respective PRS sequences, paragraph 30); 
 wherein the second ID is used to identify a frequency and time resource related to the plurality of PRS resources (each PRS sequence is associated with an identifier, also referred to in the following as PRS sequence identifier, paragraph 30) and 
wherein the single TRP is related to the plurality of PRS resource sets (a physical cell ID may be associated with the respective PRS sequences, see Fig. 5 and 7, and paragraph 30).  

Consider claims 5 and 12, and as applied to claims 1 and 8 respectively above, Grossmann discloses wherein the first ID is associated with an ID of a cell (PRSi1, Cell ID=i, see Fig. 5).

Consider claims 7 and 14, and as applied to claims 1 and 8 respectively above, Grossmann discloses wherein the UE communicates with at least one of another UE, a network, a cell, or a self-driving vehicle (see Fig. 1).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Grossmann in view of Lee et al (US 20180077679 A1, hereinafter Lee).

Consider claims 4 and 11, and as applied to claims 1and 8 respectively above, Grossmann does not expressly disclose wherein the PRS resource set includes one PRS resource in which the highest reference signal received power (RSRP) is measured among the plurality of PRS resources.
In the same field of endeavor, Lee discloses wherein the at least one PRS resource includes one PRS resource in which the highest reference signal received power (RSRP) is measured among the plurality of PRS resources (the UE may select an eNB/TP with the highest RSRP (or RSRQ) from among the multitude of eNBs/TPs located within the predetermined distance and then measure and report a PRS for the selected eNB/TP only, paragraph 95).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Lee with the teachings of Grossmann in order to reduce error in position estimation and report a measurement result for position determination efficiently in a wireless communication system.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Grossmann in view of Ernström et al (US 20220038232 A1, hereinafter Ernström).

Consider claim 16, and as applied to claim 1above, Grossman does not expressly disclose wherein the plurality of PRS resources included in the PRS resource set have a same frequency bandwidth.  
In the same field of endeavor, Ernström discloses wherein the plurality of PRS resources included in the PRS resource set have a same frequency bandwidth (The LTE standard PRS provides three layers of isolation to improve hearability (i.e., the ability to detect weak neighbour cells): Code domain: Each cell transmits a different PRS sequence (orthogonal to other PRS sequences in the code domain. Frequency domain: PRS has a frequency re-use of six, i.e., six possible frequency arrangements (called frequency offset) are defined within the PRS bandwidth, see paragraphs 11-13).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to include PRS resources within a same PRS bandwidth in order to comply with the LTE standard.

Response to Arguments
Applicant's arguments filed 3/1/2022 have been fully considered but they are not persuasive. 
Applicant argues on page 8 that Grossman does not disclose that a UE reports resource information (for obtaining a positioning measurement) which includes a second ID that identifies a particular frequency and time resource related to a plurality of PRS resources in the PRS resource set in which the positioning information is measured, as described in amended claim 1.
The Examiner respectfully disagrees. Grossman discloses that the UE may derive from the beam cone the ID/VCID number of the PRS sequence, and that estimated TOAs of the detected path components together with the associated ID/VCID number, i.e., the pairs of TOA/TDOA and ID/VCID number are returned to the base station BS serving the UE and/or to the location server 110 to perform the positioning algorithm (see paragraph 32).
The Applicant further argues on page 8 that Grossman says nothing about the UE reporting resource information (for obtaining a positioning measurement) which includes a second ID that identifies a particular frequency and time resource related to a plurality of PRS resources in a PRS resource set in which the positioning information is measured, as described in amended claim 1.
The Examiner respectfully disagrees. Grossman discloses that the estimated TOAs of the detected path components together with the associated ID/VCID number, i.e., the pairs of TOA/TDOA and ID/VCID number are returned to the base station BS serving the UE and/or to the location server 110 to perform the positioning algorithm (see paragraph 32). Grossman discloses a first ID corresponding to a physical cell ID associated a respective PRS sequence (see paragraph 30), and a second ID, specifically a PRS sequence identifier. The PRS sequence identifier identifies a particular PRS sequence (e.g. PRSi1, PRSi2, PRSi3, see Fig. 5), and each PRS sequence occupies a particular frequency and time resource, as specified in an orthogonal frequency-division multiple access (OFDMA) system defined by the LTE standard.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERMAN VIANA DI PRISCO whose telephone number is (571)270-1781. The examiner can normally be reached Monday through Friday 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GERMAN VIANA DI PRISCO/Primary Examiner, Art Unit 2642